

115 HRES 176 IH: Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 176IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Ms. Lee (for herself, Mr. Price of North Carolina, and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of Multiple Sclerosis Awareness Week.
	
 Whereas multiple sclerosis can impact people of all ages, races, and ethnicities, but is more common (at least 2–3 times) in women than men;
 Whereas over 2,000,000 individuals worldwide have been diagnosed with multiple sclerosis; Whereas multiple sclerosis is typically diagnosed in individuals between the ages of 20 and 50, but it is estimated that between 8,000 and 10,000 children and adolescents are living with multiple sclerosis in the United States;
 Whereas multiple sclerosis is an unpredictable, often disabling disease of the central nervous system that disrupts the flow of information within the brain, and between the brain and body;
 Whereas symptoms of multiple sclerosis range from numbness and tingling, to vision problems and paralysis, and the progress, severity, and specific symptoms of multiple sclerosis in any one person cannot yet be predicted;
 Whereas while there is no evidence that multiple sclerosis is directly inherited, studies show that there are genetic and environmental factors that give certain individuals a higher risk of developing multiple sclerosis;
 Whereas the exact cause of multiple sclerosis is still unknown and there is no cure; Whereas the Multiple Sclerosis Coalition, a national network of independent multiple sclerosis organizations dedicated to the enhancement of the quality of life for all those affected by multiple sclerosis, recognizes and supports Multiple Sclerosis Awareness Week;
 Whereas the mission of the Multiple Sclerosis Coalition is to increase opportunities for cooperation and provide greater opportunity to leverage the effective use of resources for the benefit of the multiple sclerosis community;
 Whereas the United States plays a critical role in coordinating multiple sclerosis research globally and amplifies the impact of research in the United States through which results are delivered to multiple sclerosis patients;
 Whereas, in 2012, the National Multiple Sclerosis Society was a founding member of the International Progressive Multiple Sclerosis Alliance, which coordinates research to accelerate the development of treatments for progressive multiple sclerosis by removing international scientific and technological barriers and which now includes 16 multiple sclerosis organizations from 15 countries, 8 foundation and trust members and 5 pharmaceutical partners;
 Whereas the Multiple Sclerosis Coalition recognizes and supports Multiple Sclerosis Awareness Week during March of every calendar year;
 Whereas the goals of Multiple Sclerosis Awareness Week are to invite people to join the movement to end multiple sclerosis, encourage everyone to do something to demonstrate a commitment to moving toward a world free of multiple sclerosis, and acknowledge those who have dedicated time and talent to help promote multiple sclerosis research and programs; and
 Whereas, in 2017, Multiple Sclerosis Awareness Week is recognized during the week of March 5 through March 11: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the goals and ideals of Multiple Sclerosis Awareness Week;
 (2)encourages States, territories, possessions of the United States, and localities to support the goals and ideals of Multiple Sclerosis Awareness Week by issuing proclamations designating Multiple Sclerosis Awareness Week;
 (3)encourages media organizations to— (A)participate in Multiple Sclerosis Awareness Week; and
 (B)help provide education to the public about multiple sclerosis; (4)commends the efforts of the States, territories, and possessions of the United States to support the goals and ideals of Multiple Sclerosis Awareness Week;
 (5)recognizes and reaffirms the commitment of the United States to ending multiple sclerosis by— (A)promoting awareness about individuals that are affected by multiple sclerosis; and
 (B)supporting multiple sclerosis research and education programs; (6)recognizes all individuals in the United States living with multiple sclerosis;
 (7)expresses gratitude to the family members and friends of individuals living with multiple sclerosis, who are a source of love and encouragement to those individuals; and
 (8)salutes the health care professionals and medical researchers who— (A)provide assistance to those individuals affected by multiple sclerosis; and
 (B)continue to work to find ways to stop multiple sclerosis in its tracks, restore what has been lost, and end multiple sclerosis forever.
				